Title: To Thomas Jefferson from Albert Gallatin, 5 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Saturday 5 Dec. 1807
                        
                        If you approve, I will send the enclosed on Monday to the Committee. May I, when conversing with them, say
                            that it is the opinion of the Executive that it would be better at this time to suspend the act? or in what manner &
                            with what modification must the opinion be expressed? I mean to friends—
                  Respectfully
                        
                            Albert Gallatin
                            
                        
                        
                            If you can send me an answer to morrow, it will enable me to make the communication early on Monday. If
                                you had no objection, I think that an official recommendation from you would be preferable.
                        
                    